DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 22 April 2020 and 25 September 2020, were filed after the mailing date of the patent application on 22 April 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 22 April 2020, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al. (US 20090134958 A1; hereinafter referred to as “Mitani”) in view of Hikita et al. (US 6525624 B1; hereinafter referred to as “Hikita”) in view of Inoue et al. (US 20120182088 A1; hereinafter .
Regarding Claim 1, Mitani discloses a duplexer comprising: 
a module substrate (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses at least one substrate); 
an antenna terminal (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses an antenna terminal) provided on the module substrate (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses that the antenna terminal is provided on the base substrate); 
a transmitting terminal (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses an transmitting terminal) provided on the module substrate (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses that the transmitting terminal is provided on the base substrate); 
a receiving terminal (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses an receiving terminal) provided on the module substrate (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses that the receiving terminal is provided on the base substrate); 
However, Mitani does not explicitly disclose a transmitting filter connected between the antenna terminal and the transmitting terminal and including at least one elastic wave filter including a piezoelectric substrate that is mounted on the module substrate; [and] a receiving filter connected between the antenna terminal and the receiving terminal.
Hikita teaches a transmitting filter connected between the antenna terminal and the transmitting terminal (13:26-34 & 13:54-14:19 & Fig. 4 & Fig. 15 & Fig. 17A & Fig. 17B, Hikita discloses at least two filters between the transmitter terminal 5 and the antenna terminal 1) and including at least one elastic wave filter (13:26-34 & 13:54-14:19 & Fig. 4 & Fig. 15 & Fig. 17A & Fig. 17B, Hikita discloses at least two filters comprises Transmitter SAW resonator filter) including a piezoelectric substrate that is mounted on the module substrate (6:66-7:16 & Fig. 4 & Fig. 5, Hikita discloses that the SAW filter includes a piezoelectric substrate); a receiving filter connected between the antenna terminal and the receiving terminal (13:26-34 & 13:54-14:19 & Fig. 4 & Fig. 15 & Fig. 17A & Fig. 17B, Hikita discloses a receiver filter between the antenna terminal 1 and the receiving terminal 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mitani by requiring that [the duplexer] further includes a transmitting filter connected between the antenna terminal and the transmitting terminal and including at least one elastic wave filter including a piezoelectric substrate that is mounted on the module substrate; [and] a receiving filter connected between the antenna terminal and the receiving terminal as taught by Hikita because the size (or miniaturization) of the duplexer is improved which further reduces the size of the radio (Hikita, 3:2-7).
However, Mitani in view of Hikita does not explicitly disclose an inductance component connected at one end to the antenna terminal, and connected at another end to a ground potential.
Inoue teaches an inductance component connected at one end to the antenna terminal, and connected at another end to a ground potential (¶57, Inoue teaches an inductor connected to an antenna terminal and ground).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mitani in view of Hikita by requiring that [the duplexer] further includes an inductance component connected at one end to the antenna terminal, and Inoue, ¶6).
However, Mitani in view of Hikita in further view of Inoue does not explicitly disclose the inductance component is disposed outside the piezoelectric substrate and is mounted on the module substrate.
Tsutsumi teaches the inductance component is disposed outside the piezoelectric substrate and is mounted on the module substrate (¶106 & Fig. 24 & Fig. 27, Tsutsumi teaches mounting the inductor 42 on the surface of the module substrate 24 outside of the piezoelectric substrate).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mitani in view of Hikita in further view of Inoue by requiring that [the duplexer] further includes the inductance component is disposed outside the piezoelectric substrate and is mounted on the module substrate as taught by Tsutsumi because the wiring arrangement is improved and the size of the duplexer is maintained (Tsutsumi, ¶6).
Regarding Claim 2, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi discloses the duplexer according to Claim 1.
Tsutsumi teaches the inductance component is disposed outside one side of the piezoelectric substrate (¶106 & Fig. 24 & Fig. 27, Tsutumi teaches mounting the inductor 42 on the surface of the module substrate 24 outside of the piezoelectric substrate) such that a longitudinal direction of the inductance component extends parallel or substantially parallel to the one side (¶106 & Fig. 24 & Fig. 27, Tsutumi teaches mounting the inductor 42 on the surface which would be parallel to the plane of the substrates).
Tsutsumi, ¶6).
Regarding Claim 5, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi discloses the duplexer according to Claim 1.
Mitani further discloses the module substrate is a multi-layer substrate (¶21-23 & Fig. 1 & ¶34 & Fig. 5, Mitani discloses at least one substrate).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mitani in view of Hikita in view of Inoue in view of Tsutumi in further view of Kidoh et al. (US 20120306593 A1; hereinafter referred to as “Kidoh”).
Regarding Claim 4, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi discloses the duplexer according to Claim 1.
However, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi does not explicitly disclose the receiving filter is provided on the piezoelectric substrate, and the piezoelectric substrate defines a duplexer chip.
Kidoh teaches the receiving filter is provided on the piezoelectric substrate (¶5 & Fig. 2 & Fig. 3 & Fig. 4, Kidoh teaches a receiving filter provided on the piezoelectric substrate), and Fig. 2 & Fig. 3 & Fig. 4, Kidoh teaches a duplexer chip is formed by two layers of piezoelectric substrate).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mitani in view of Hikita in view of Inoue in further view of Tsutsumi by requiring that [the duplexer] further includes the receiving filter is provided on the piezoelectric substrate and the piezoelectric substrate defines a duplexer chip as taught by Kidoh because the size of the duplexer is maintained (Kidoh, ¶7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitani in view of Hikita in view of Inoue in view of Tsutumi in further view of Sakano et al. (US 20040119562 A1; hereinafter referred to as “Sakano”).
Regarding Claim 7, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi discloses the duplexer according to Claim 1.
However, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi does not explicitly disclose the inductance component is a chip coil component.
Sakano teaches the inductance component is a chip coil component (¶27, Sakano teaches that the inductor is a chip coil).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mitani in view of Hikita in view of Inoue in further view of Tsutsumi by requiring that [the duplexer] further includes the receiving filter is provided on the piezoelectric substrate and the piezoelectric substrate defines a duplexer chip as taught by Sakano because the operation of the circuit is improved by suppressing harmonics (Sakano, Abstract).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mitani in view of Hikita in view of Inoue in view of Tsutumi in further view of Fujita et al. (US 8183958 B2; hereinafter referred to as “Fujita”).
Regarding Claim 8, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi discloses the duplexer according to Claim 1.
However, Mitani in view of Hikita in view of Inoue in further view of Tsutsumi does not explicitly disclose the transmitting filter includes a plurality of the series-arm resonators.
Fujita teaches the transmitting filter includes a plurality of the series-arm resonators (3:30-39 & Fig. 1 & Fig. 13A/B, Fujita teaches an elastic wave filter with a ladder configuration comprising at least one series arm resonator, such as S1, S2, S3, and S4).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Mitani in view of Hikita in view of Inoue in further view of Tsutsumi by requiring that [the duplexer] further includes the receiving filter is provided on the piezoelectric substrate and the piezoelectric substrate defines a duplexer chip as taught by Sakano because the operation of the elastic-wave ladder filter is improved by reducing the loss within the passband (Fujita, 1:57-61).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,666,229 B2 in view of view of Hikita.
Regarding Claim 1, Mitani discloses a duplexer comprising: 
a module substrate (Claim 10 of the ‘229 Patent discloses a module substrate); 
an antenna terminal (Claim 1 of the ‘229 Patent discloses an antenna terminal) provided on the module substrate (Claim 10 of the ‘229 Patent discloses a duplexer comprising a module substrate); 
a transmitting terminal (Claim 1 of the ‘229 Patent discloses a transmitting terminal) provided on the module substrate (Claim 10 of the ‘229 Patent discloses a duplexer comprising a module substrate); 
a receiving terminal (Claim 1 of the ‘229 Patent discloses a receiving terminal) provided on the module substrate (Claim 10 of the ‘229 Patent discloses a duplexer comprising a module substrate); 
an inductance component connected at one end to the antenna terminal, and connected at another end to a ground potential (Claim 1 of the ‘229 Patent discloses an inductance component connected at one end to the antenna terminal, and connected at another end to a ground potential);
the inductance component is disposed outside one side of the piezoelectric substrate (Claim 1 of the ‘229 Patent discloses that the inductance component is disposed outside one side of the piezoelectric substrate).

Hikita teaches a transmitting filter connected between the antenna terminal and the transmitting terminal (13:26-34 & 13:54-14:19 & Fig. 4 & Fig. 15 & Fig. 17A & Fig. 17B, Hikita discloses at least two filters between the transmitter terminal 5 and the antenna terminal 1) and including at least one elastic wave filter (13:26-34 & 13:54-14:19 & Fig. 4 & Fig. 15 & Fig. 17A & Fig. 17B, Hikita discloses at least two filters comprises Transmitter SAW resonator filter) including a piezoelectric substrate that is mounted on the module substrate (6:66-7:16 & Fig. 4 & Fig. 5, Hikita discloses that the SAW filter includes a piezoelectric substrate); a receiving filter connected between the antenna terminal and the receiving terminal (13:26-34 & 13:54-14:19 & Fig. 4 & Fig. 15 & Fig. 17A & Fig. 17B, Hikita discloses a receiver filter between the antenna terminal 1 and the receiving terminal 6).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Claim 1 and Claim 10 of the ‘229 Patent in view of Hikita by requiring that [the duplexer] further includes a transmitting filter connected between the antenna terminal and the transmitting terminal and including at least one elastic wave filter including a piezoelectric substrate that is mounted on the module substrate; [and] a receiving filter connected between the antenna terminal and the receiving terminal as taught by Hikita Hikita, 3:2-7).
Regarding Claim 2, Claim 1 and Claim 10 of the ‘229 Patent in view of Hikita discloses the duplexer according to Claim 1.
Claim 2 of the ‘229 Patent further discloses the inductance component is disposed outside one side of the piezoelectric substrate  such that a longitudinal direction of the inductance component extends parallel or substantially parallel to the one side (Claim 2 of the ‘229 Patent discloses the inductance component is disposed outside the one side of the piezoelectric substrate such that a longitudinal direction of the inductance component extends parallel or substantially parallel to the one side).
Regarding Claim 3, Claim 1 and Claim 10 of the ‘229 Patent in view of Hikita discloses the duplexer according to Claim 1.
Claim 3 of the ‘229 Patent further discloses the inductance component includes a coil winding with an axial direction perpendicular or substantially perpendicular to a mounting surface of the inductance component (Claim 3 of the ‘229 Patent discloses the inductance component includes a coil winding with an axial direction perpendicular or substantially perpendicular to a mounting surface of the inductance component).
Regarding Claim 4, Claim 1 and Claim 10 of the ‘229 Patent discloses 
Claim 9 of the ‘229 Patent further discloses the receiving filter is provided on the piezoelectric substrate, and the piezoelectric substrate defines a duplexer chip (Claim 9 of the ‘229 Patent discloses the receiving filter is provided on the piezoelectric substrate, and the piezoelectric substrate defines a duplexer chip).

Claim 12 of the ‘229 Patent further discloses duplexer according to Claim 1, wherein the module substrate is a multi-layer substrate (Claim 12 of the ‘229 Patent discloses the module substrate is a multi-layer substrate).
Regarding Claim 6, Claim 1 and Claim 10 of the ‘229 Patent discloses the duplexer according to Claim 1.
Claim 13 of the ‘229 Patent discloses the piezoelectric substrate has a rectangular or substantially rectangular shape including a pair of short sides and a pair of long sides; the transmitting filter is positioned closer to a first short side of the pair short side than to a second short side of the pair of short sides; and the receiving filter is positioned adjacent to or near the second short side (Claim 13 of the ‘229 Patent discloses the piezoelectric substrate has a rectangular or substantially rectangular shape including a pair of short sides and a pair of long sides;  the transmitting filter is positioned closer to a first short side of the pair short side than to a second short side of the pair of short sides;  and the receiving filter is positioned adjacent to or near the second short side).
Regarding Claim 7, Claim 1 and Claim 10 of the ‘229 Patent discloses the duplexer of Claim 1.
Claim 15 of the ‘229 Patent discloses the inductance component is a chip coil component (Claim 15 of the ‘229 Patent discloses the inductance component is a chip coil component).

Claim 1 of the ‘229 Patent discloses the transmitting filter includes a plurality of the series-arm resonators (Claim 1 of the ‘229 Patent discloses the transmitting filter includes a plurality of the series-arm resonators).
Regarding Claim 9, Claim 1 and Claim 10 of the ‘229 Patent discloses duplexer according to Claim 6.
Claim 17 of the ‘229 Patent discloses the antenna terminal is located in a middle portion of a first long side of the pair of long sides of the piezoelectric substrate; the transmitting terminal is positioned near a corner portion of the piezoelectric substrate between a second long side of the pair of long sides and the first short side; and the receiving terminal is located near a corner portion of the piezoelectric substrate between the second long side and the second short side (Claim 17 of the ‘229 Patent discloses the antenna terminal is located in a middle portion of a first long side of the pair of long sides of the piezoelectric substrate;  the transmitting terminal is positioned near a corner portion of the piezoelectric substrate between a second long side of the pair of long sides and the first short side;  and the receiving terminal is located near a corner portion of the piezoelectric substrate between the second long side and the second short side).
Regarding Claim 10, Claims 1-2 and Claim 10 of the ‘229 Patent discloses the duplexer according to Claim 2.
Claim 18 of the ’229 Patent discloses the one side of the piezoelectric substrate extends in a direction parallel or substantially parallel to a direction of propagation of an elastic wave in Claim 18 of the ‘229 Patent discloses the one side of the piezoelectric substrate extends in a direction parallel or substantially parallel to a direction of propagation of an elastic wave in the transmitting-side shunt-arm resonator).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474